In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________
No. 19-2126
JOSE ANTONIO SIMENTAL-GALARZA,
                                                        Petitioner,
                               v.

WILLIAM P. BARR, Attorney General
of the United States,
                                                       Respondent.
                   ____________________
              Petition for Review of an Order of the
                  Board of Immigration Appeals
                         No. A206-274-723
                   ____________________

  ARGUED DECEMBER 17, 2019 — DECIDED JANUARY 2, 2020
               ____________________

   Before RIPPLE, SYKES, and ST. EVE, Circuit Judges.
    PER CURIAM. Jose Antonio Simental-Galarza, a 36-year-old
citizen of Mexico, seeks relief from removal, contending that
he is a battered spouse and would suﬀer extreme hardship if
removed. The Immigration Judge and the Board of Immigra-
tion Appeals ruled that Simental-Galarza did not qualify for
relief because he did not establish hardship. Because the IJ
and Board adequately evaluated the relevant factors and the
2                                                  No. 19-2126

evidence that Simental-Galarza presented, we deny the peti-
tion for review.
                         Background
    Simental-Galarza unlawfully entered the United States
from Durango, Mexico, in 2001. He married Jolene Avitia, a
United States citizen, in 2013; they divorced three years later.
Around the time of the divorce, Simental-Galarza came to the
attention of immigration authorities. He was charged as re-
movable under the Immigration and Nationality Act, 8 U.S.C.
§ 1182(a)(6)(A)(i), for having entered and remained in the
United States without lawful admission.
    Simental-Galarza conceded to the charge but sought can-
cellation of removal as a battered spouse under 8 U.S.C.
§ 1229b(b)(2). Under § 1229b, the Attorney General may can-
cel Simental-Galarza’s removal if he demonstrates that he was
battered or subjected to extreme cruelty by his spouse and
that his removal would result in extreme hardship.
§ 1229b(b)(2)(A)(i)(I), (b)(2)(A)(v). (In the alternative, Si-
mental-Galarza asked for voluntary departure.) At his immi-
gration hearing, Simental-Galarza oﬀered evidence of physi-
cal, verbal, and psychological abuse. During three unhappy
years of marriage with Avitia, he explained, she attacked him,
slapping him more than 20 times. At other times, she insulted
him, yelled at him, and called him obscene names. She also
often threatened to call the authorities to “come after” him.
Finally, she was unfaithful and stole money from him.
     Because of the toll that this abuse took on Simental-
Galarza and his long ties to the United States, he argued to the
IJ that removal would cause him extreme hardship. He testi-
fied that the abuse left him depressed and unable to start
No. 19-2126                                                    3

another romantic relationship. His sister-in-law confirmed
that since the divorce, Simental-Galarza rarely talked, never
laughed, and did not trust people. A licensed clinical social
worker diagnosed him with anxiety, severe depression, post-
traumatic stress disorder, and dependent personality disor-
der. Therefore, the social worker advised, he should continue
therapy in a stable, supportive environment. Simental-
Galarza thought that the United States was the best environ-
ment for him: Most of his family resides here—his parents are
deceased, and three brothers and two sisters live here. Also,
in the 17 years that he has lived here, he has had steady work
(as a landscaper, at his brother’s restaurant, and removing
snow in the winter). By contrast, “it’s very hard” in Mexico,
where wages are low, violence is high, and it is diﬃcult to find
employment without a strong family network. His sister-in-
law predicted that if Simental-Galarza were removed, he
would “shut down” physically and emotionally because all
his close family members reside in the United States. She also
speculated that Mexico did not have the mental health re-
sources that are available here, but no witness oﬀered evi-
dence that Simental-Galarza could not receive mental health
treatment in Mexico.
   Simental-Galarza did not receive cancellation of removal.
The IJ concluded that he had failed to establish that he is a
battered spouse or that his return to Mexico would cause ex-
treme hardship, as required under 8 U.S.C. § 1229b(b)(2). Alt-
hough Simental-Galarza would lose family ties and employ-
ment in the United States, the IJ reasoned, that loss is a conse-
quence of most removals, and no medical condition disabled
him from finding employment in Mexico. (The IJ then granted
Simental-Galarza’s alternative request for voluntary depar-
ture.) The Board dismissed Simental-Galarza’s appeal. It
4                                                 No. 19-2126

assumed that he was a battered spouse but aﬃrmed that he
had not shown hardship beyond that which is typical from
removal. The Board first ruled that Simental-Galarza had not
demonstrated that he could not obtain work in Mexico. And
although Mexico can be violent, the Board acknowledged, Si-
mental-Galarza had not shown that he would personally face
violence. Finally, the Board supplemented the IJ’s rationale by
observing that Simental-Galarza had “not shown that he
could not obtain treatment for his anxiety and depression in
Mexico.”
                          Analysis
   When, as here, the Board dismisses an appeal from an IJ’s
decision and supplements that decision with its own reason-
ing, we review both decisions together. See Pouhova v. Holder,
726 F.3d 1007, 1011 (7th Cir. 2013). Because the Board as-
sumed that Simental-Galarza was a battered spouse under 8
U.S.C. § 1229b(b)(2), the parties dispute whether the Board
wrongly decided the question of extreme hardship.
    Simental-Galarza mainly contends that the IJ and Board
did not explicitly mention his post-traumatic stress disorder,
dependent personality disorder, and lack of treatment op-
tions in Mexico. He argues that the agency’s failure to address
this material evidence constituted a legal error and that we
should remand for the agency to consider his mental health
evidence anew.
    Before turning to the merits, however, we must first ad-
dress our ability to consider Simental-Galarza’s petition. We
generally do not have jurisdiction to review discretionary de-
cisions from immigration proceedings. See 8 U.S.C. §
1252(a)(2)(B)(i). But under § 1252(a)(2)(D), we retain
No. 19-2126                                                       5

jurisdiction to review constitutional claims and questions of
law. Simental-Galarza contends that he has raised a legal
question—whether, in deciding the matter of extreme hard-
ship, the IJ and Board failed to consider his evidence about a
lack of treatment options in Mexico. The government main-
tains that his petition merely questions the agency’s discre-
tionary decision to deny cancellation of removal, which is un-
reviewable.
    Simental-Galarza is correct about jurisdiction. He does not
quarrel with how the agency weighed the evidence that it ac-
tually considered; we would not have jurisdiction to review
such a dispute. See Cruz-Moyaho v. Holder, 703 F.3d 991, 997
(7th Cir. 2012). Rather, he contends that the agency ignored
material evidence. That contention generally raises a legal
question that this court can review. See, e.g., Arej v. Sessions,
852 F.3d 665, 667 (7th Cir. 2017); Silais v. Sessions, 855 F.3d 736,
743 (7th Cir. 2017); Iglesias v. Mukasey, 540 F.3d 528, 531 (7th
Cir. 2008). We therefore have jurisdiction to address his argu-
ment that the IJ and Board ignored relevant evidence.
    Four categories of evidence are relevant to whether an al-
ien has met the extreme-hardship standard: (1) the alien’s fa-
milial ties in the United States; (2) the significant conditions of
the alien’s health and the availability of medical care in the
country of relocation; (3) the conditions of, and the alien’s ties
to, the country of relocation; and (4) the financial impact of
departure from the United States. See Matter of Cervantes-Gon-
zalez, 22 I & N Dec. 560, 565–66 (BIA 1999); see also 8 C.F.R.
§ 1240.58(b), (c). The IJ and Board “are not required to oﬀer an
independent analysis of each listed factor.” 8 C.F.R.
§ 1240.58(a).
   The IJ and Board discussed all four factors.
6                                                     No. 19-2126

    To begin with, the IJ and Board considered the evidence
that Simental-Galarza presented about the first and fourth
factors—his family ties in the United States and the financial
impact of removal. In terms of family ties, the IJ acknowl-
edged Simental-Galarza’s employment and family connec-
tions in the United States but concluded that severing these
ties is no diﬀerent from what happens in a typical removal
case. The IJ also considered whether Simental-Galarza, who
had worked here for over a decade as a landscaper and in a
restaurant, was physically or mentally unable to work in Mex-
ico. Despite Simental-Galarza’s worries that wages in Mexico
are low and jobs are not as abundant as in the United States,
the IJ did not believe that Simental-Galarza was disabled from
finding gainful work in Mexico. Thus, in terms of financial
impact and lost familial ties, the IJ concluded that the hard-
ship that Simental-Galarza would face was not extreme.
    Simental-Galarza principally focuses on the other two fac-
tors—his poor mental health and need for family support in
the United States to help treat him, and the violence in his na-
tive state of Durango. His argument, however, is unpersua-
sive. True, the IJ did not explicitly analyze Simental-Galarza’s
mental health, but the IJ did state in its decision that it consid-
ered Simental-Galarza’s documentary evidence, which in-
cluded his psychological assessment. Furthermore, the Board
did address Simental-Galarza’s mental health. It acknowl-
edged Simental-Galarza’s mental ailments and ruled that, de-
spite concerns that the United States was a better place for him
to heal, he had not shown that he could not obtain eﬀective
treatment for his mental health conditions in Mexico. The
Board also acknowledged that Mexico can be violent, but cor-
rectly noted that Simental-Galarza had not provided evidence
that he personally was at risk of it.
No. 19-2126                                                    7

    This discussion of the four factors was legally adequate.
The Board and IJ considered the evidence that Simental-
Galarza presented and decided that it did not establish ex-
treme hardship under 8 U.S.C. § 1229b(b)(2)(A)(v). See Perez-
Fuentes v. Lynch, 842 F.3d 506, 512 (7th Cir. 2016) (“[T]he IJ is
not required to mention each piece of evidence in its decision;
the IJ need only consider the evidence.”). Although the
agency’s discussion was brief, it suﬃced to show that the
agency considered his arguments. See Cruz-Moyaho, 703 F.3d
at 998. To the extent that Simental-Galarza disagrees with the
assessment of his argument that the United States is a better
place for him, as stated earlier, that contention is beyond this
court’s jurisdiction. See Jawad v. Holder, 686 F.3d 400, 404 (7th
Cir. 2012).
  Accordingly, Simental-Galarza’s petition for review is
DENIED.